 In the Matter Of STANDARD LIME AND STONE COMPANYandUNITEDCEMENT, LIME AND GYPSUM WORKERS INTERNATIONAL UNION,LOCAL 178, A. F. of L.Case No. R-3534.-Decided March 6, 1942'Jurisdiction:'hme producing industry.Investigation and Certification of Representatives:existence of question: refusalof Company to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance employ-ees at the Company's Knoxville, Tennessee, plant, exclusive of clerical andsupervisory employees; stipulation as to.Mr. L. I. Rice,ofMartinsburg, W. Va., andMr. Williston M. Cox,of Knoxville, Tenn., for the Company.M^Ir.J. D. Bradford,of Knoxville, Tenn., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 31, 1941, United Cement, Lime and Gypsum WorkersInternational Union, Local 178, A. F. of L., herein called the Union,filed with the Regional Director for the Tenth Region- (Atlanta,Georgia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Standard Limeand Stone Company at its plant in Knoxville, Tennessee, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On January 29,1942, the National Labor Relations Board,,herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice'39 N. L. R. B., No. 93.538 STANDARD LIME AND STONE COMPANY539On February 2, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on February 12, 1942,at Knoxville,- Tennessee, before Marion A. Prowell, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Companyand the Union were represented and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.During the course of the, hearing the Trial Examiner maderulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStandard Lime and Stone Company is a Maryland corporationengaged in the manufacture and production of cement, lime, rockwool in both bulk and fabricated form for insulation,and lime mag-nesia and allied products.It maintains plants at Millville,Martins-burg, and Bakerston,WestVirginia,Woodville,Ohio,Wabash,Indiana,McCook,Illinois, Capon Road and-Strassburg,Virginia, andKnoxville, Tennessee.Only theKnoxville plant is involved in thisproceeding.This plant produces lime in hydrated and bulk forms atthe approximate rate of 150 tons daily.Approximately90 percent ofthis lime is shipped to points outside the State of Tennessee.The Company admits that it is engaged in commerce within themeaning ofthe Act.II.THE ORGANIZATION'INVOLVEDUnited Cement, Lime and GypsumWorkers International Union,Local178, A. F. ofL., is a labor organization admitting td member-ship employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 8, 1941, the Union requested the Companyto recognize it as the exclusive representative of employees of theKnoxville plant.The Companyhas refused to give this recognitionuntil the Union is certified.The Unionhas submitted to the RegionalDirector evidence showing that it represents a substantial number ofemployees in the unit hereinafter found appropriate.'IThe Regional Director's statement shows that the Union submitted a certified list of its membership,dated January 16; 1942.The list contained 40 namesA pay roll for January 22,1942, listing the names ofapproximately 60 employees in the proposed unit, contained the names of 36 of the 40 names on the Union'scertified list 540 , DECISIONSOF NATIONAL LABORRELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.-IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed -in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and main-tenance employees of the Knoxville plant, exclusive of clerical andsupervisory employees, constitute a unit appropriate for the purposesof collective -bargaining.We further find that said unit will insure toemployees of the Company the full benefit of their right to self-.organization and to collective bargaining and otherwise will effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot, and we shall so direct.The Union stated that it desired thatthe December 15, 194f, pay roll be used in determining eligibility tovote; the Company asserted a preference for-the current pay roll.The record discloses no substantial reason for departing from our usualpractice,which is to employ the pay-roll period immediately -pre-ceding the date of our Direction of Election.We find that those eligible to vote shall be the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of our Direction of Election, subject.,tothe limitations and additions set forth therein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Standard Lime and Stone Company at itsplant in Knoxville, Tennessee, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of Standard Limeand Stone Company at its Knoxville plant, exclusive of clerical and STANDARDLIMEAND STONE COMPANY541supervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board'by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Standard Lime and Stone Company at its plant in Knoxville,Tennessee, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all production andmaintenance employees of the Company who were employed at theKnoxville plant during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding clerical and supervisory employees,and those employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by UnitedCement, Lime and Gypsum Workers International Union, Local 178,A. F. of L., for the purposes of collective bargaining.